Domenic A. Cossi
Jory C. Ruggiero
WESTERN JUSTICE ASSOCIATES PLLC
303 West Mendenhall Street Suite 1
Bozeman, MT 59715
(406)587-1900
domenic@westernjusticelaw.com
jory@westernjusticelaw.com

Attorneys for Defendant/Counterclaimant Kinkaid

                     UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                           BILLINGS DIVISION



UNITED FIRE & CASUALTY                 Cause No. DV-17-103-BLG-SPW-TJC
COMPANY,


          Plaintiff/Counterclaim
          Defendant,
                                       DEFENDANT/COUNTERCLAIMANT
                                       KINKAID’S BRIEF IN SUPPORT OF
    vs.                                     MOTION TO COMPEL


KINKAID CIVIL
CONSTRUCTION LLC,


          Defendant/Counterclaimant.
                                  BACKGROUND
      Defendant/Counterclaimant Kinkaid Civil Construction, Inc. (Kinkaid),

brings this Motion to Compel after Plaintiff/Counterclaim Defendant United Fire

Insurance Company, Inc. has failed to provide discovery answers despite repeated

requests by Kinkaid.

      On July 31, 2017, United Fire filed a declaratory judgment action against its

insured, Kinkaid, regarding United Fire’s duty to defend and indemnify Kinkaid in

a lawsuit brought by a subcontractor. The underlying lawsuit was brought by

Denny’s Electric & Motor Repair, Inc. (Denny’s) over payment for horizontal

drilling under Interstate I-90, a railroad and frontage road for a water main project

being done by Kinkaid on behalf of the City of Billings. Kinkaid answered and

counterclaimed against United Fire over the costs to repair subsidence damage

caused when the bore at issue in the Denny’s lawsuit collapsed during a test of the

water main. Kinkaid had made the claim on April 24, 2017, but as of the date of

the counterclaim, United Fire had not adjusted the subsidence claim.

      Kinkaid sent discovery to United Fire on April 6, 2018 with the following

request for production:

      REQUEST FOR PRODUCTION NO. 1: Produce any document,
      including any manual or policy, regarding United Fire and Casualty
      Company’s policies and procedures regarding handling of claims.




Defendant/Counterclaimant Kinkaid’s
Brief in Support of Motion to Compel                                            Page 2
(Please see, Exh. 1, Defendant/Counter-Claimant’s Discovery Request to

Plaintiff/Counterclaim Defendant, dated April 6, 2018).

      Kinkaid sent a second set of discovery requests to United Fire on April 26,

2018, with the following requests:

      INTERROGATORY NO. 1: State the name and contact information of
      each person having any involvement, direct or indirect, in handling any
      aspect of Kinkaid's claims, describing the nature of such involvement, the
      claim(s) they were involved with handling, and the dates of involvement for
      each such person.

      INTERROGATORY NO. 2: State the title, jurisdiction, docket number,
      name of plaintiff and of plaintiff's counsel of all actions filed during the past
      five (5) years against you in Montana asserting you wrongfully refused to
      provide a defense or acknowledge coverage or provide indemnification
      under an insurance contract issued by you.

      REQUEST FOR PRODUCTION NO. 2: Produce all documents that
      evidence, record, reflect or refer to contracts, correspondence, conversations
      or other contacts (including without limitation emails, text messages or other
      electronic or digital communications), with any in-house or third-party
      professionals who had any involvement in any aspect of evaluating or
      handling Kinkaid’s claims.

      REQUEST FOR PRODUCTION NO. 3: Please produce any and all
      materials, documents and writings of any type or description, including
      without limitation all physical, digital and electronic files, email or data
      referring in any way, or for any purpose, to the handling of claims insurance
      coverage, defense or indemnification in Montana.

      REQUEST FOR PRODUCTION NO: 4: Please produce all documents
      that evidence, record, reflect, or refer to any training provided to or received
      at any time by each individual and unit involved in investigating, evaluating,
      or handling of Kinkaid’s claims.




Defendant/Counterclaimant Kinkaid’s
Brief in Support of Motion to Compel                                             Page 3
(Please see, Exh. 2, Defendant/Counter-Claimant’s Second Discovery Requests to

Plaintiff/Counterclaim Defendant, dated April 26, 2018).

      After allowing extensions due to United Fire’s promise to provide a

coverage determination, Kinkaid’s previous attorneys wrote to United Fire’s

counsel on October 25, 2018 and asked that it respond to discovery by November 1,

2018, so that responses and document production would be received prior to the

close of discovery. (Please see, Exh. 3, Amy C. McNulty letter to Katherine S.

Huso dated October 25, 2018).

      United Fire did not provide responses to the discovery by November 1, 2018.

Then, United Fire finally provided a coverage determination on November 21,

2018. Kinkaid’s attorneys determined they were witnesses to United Fire’s

ongoing bad faith, and Kinkaid engaged new attorneys. The remaining schedule

was vacated so that Kinkaid’s new attorneys could get up to speed.

      On January 17, 2019, the Court held a Status Conference in which United

Fire indicated it wished to join Western National Mutual Insurance Company,

Denny’s insurer, in this action. The Court gave United Fire until February 1, 2019

to file the Motion. United Fire’s duty to respond to the discovery requests noted

above was briefly discussed as an outstanding issue as well.

      On February 14, 2019 Kinkaid sent supplemental discovery to United Fire

showing that it has lost $2,760,723.44 in 2018 due to United Fire’s failure to adjust


Defendant/Counterclaimant Kinkaid’s
Brief in Support of Motion to Compel                                           Page 4
the claim correctly. Those losses are continuing at $230,060.29 per month as the

benefits due are still being wrongfully withheld.

      United Fire did not file a Motion to Amend on February 1, 2019. Counsel

for Kinkaid emailed counsel for United Fire on February 11 and February 28, 2019,

and asked United Fire to join in asking for a new scheduling conference. On

March 5, 2019, counsel for United Fire responded and suggested filing a proposed

schedule. Kinkaid agreed. (Please see Exh. 4, emails between counsel Domenic

Cossi and Katherine Huso dated February 11 through March 7, 2019).

      On March 6, 2019, Kinkaid wrote to United Fire and asked that it respond to

the discovery requests, subject to some time limitations that Kinkaid would be

willing to agree to. Kinkaid indicated that would not object to the following

reasonable time limitations for Request for Production 1, 3 and 4: Three years

before April 24, 2017 to the present. United Fire responded that it would respond

to discovery, subject to objections and a privilege log. (Please see Exh. 4).

      Also on March 6, 2019, Kinkaid forwarded the letter from its previous

attorneys requesting the information by November 1, 2018 and asked United Fire’s

counsel if there were further communications allowing an extension. (Please see

Exhibit 5, email from counsel Domenic Cossi to Katherine Huso dated March 6,

2019). United Fire has never replied. On March 7, 2019, Kinkaid asked for the

responses as soon as possible. (Please see Exh. 4). United Fire never replied. On


Defendant/Counterclaimant Kinkaid’s
Brief in Support of Motion to Compel                                            Page 5
March 16, Kinkaid asked for responses by March 21, 2019. (Please see Exh. 6,

email from counsel Domenic Cossi to Katherine Huso dated March 16, 2019).

United Fire never responded, either with responses or by suggesting a different

date.

        Given its escalating losses and United Fire’s continual delay, Kinkaid has no

choice but to bring this Motion to Compel discovery in order to ensure this action

is concluded as soon as possible.


                               II.     Legal Standards

        The purpose of discovery is to promote the ascertainment of truth and the

ultimate disposition of the lawsuit in accordance therewith. Hickman v. Taylor,

329 U.S. 495, 507 (1947). Discovery fulfills this purpose by assuring the mutual

knowledge of all relevant facts gathered by both parties that are essential to proper

litigation. Id.

        Responses to discovery are due 30 days after receipt. Fed. R. Civ. P. 33 and

34. Failure to object within the time period given waives the objection. Richmark

Corp. v. Timber Falling Consultants, 959 F.2d 1468, 1473 (9th Cir. 1992).




Defendant/Counterclaimant Kinkaid’s
Brief in Support of Motion to Compel                                           Page 6
                                   III.   Argument

      United Fire has waived its objections to Kinkaid’s discovery and should be

ordered to respond fully, without objection within 14 days of the Court’s Order

compelling production.

      “It is well established that a failure to object to discovery requests within the

time required constitutes a waiver of any objection.” Richmark, 959 F.2d at1473.

The law is well settled that the failure to timely file objections … under Rule 33

results in a waiver of objections that might otherwise be available …” and the

same for “request[s] for documents.” Deal v. Lutheran Hospitals & Homes, 127

F.R.D. 166, 168 (D. Alaska 1989).

      Here, United Fire did not respond to the discovery requests at all for almost

a year. To be clear, Kinkaid’s previous attorneys apparently granted extensions

until November 1, 2018 and Kinkaid does not fault United Fire for failing to

respond prior to that time. However, no response was forthcoming as of

November 1, 2018 and no extension was asked for or given. Further, once

Kinkaid’s current counsel got up to speed, it asked for responses by March 21,

2019. No responses were given and no request for extension was asked for.

United Fire has had more than enough time to prepare responses. Kinkaid asked

for responses by November 1, 2018, the Court reminded United Fire of the issue

on January 17, 2019, and Kinkaid again asked for responses by March 21, 2019.


Defendant/Counterclaimant Kinkaid’s
Brief in Support of Motion to Compel                                             Page 7
Despite Kinkaid’s efforts to be collegial to an insurance company that it is causing

it millions of dollars in damages, United Fire has continued to ignore requests to

answer the discovery in a timely manner to prevent further delay in this case. It is

clear that United Fire has waived objections and should be ordered to respond to

discovery immediately.

                               IV.     CONCLUSION

      United Fire has waived any objections to producing the requested discovery

and should be ordered to produce Answers and Responsive documents without

objection no later than 14 days from the date of this Court’s Order, subject to a

time limitation for Requests for Production 1, 3 and 4 of April 24, 2014 to the

present.

      DATED this 29th day of March, 2019.


                                  WESTERN JUSTICE ASSOCIATES, PLLC

                                  By: /s/ Domenic A. Cossi
                                     Domenic A. Cossi
                                    Attorney for Defendant and
                                         Counterclaimant




Defendant/Counterclaimant Kinkaid’s
Brief in Support of Motion to Compel                                           Page 8
                          CERTIFICATE OF SERVICE


       I hereby certify that on this 29th day of March, 2019, a true and correct copy
of this document was served on the following person(s) by:


_1,2_         CM/ECF
_____         Hand Delivery
_____         Mail
_____         Overnight Delivery Service
_____         Fax
_____         E-Mail

1.      Clerk of U.S. District Court

2.      Katherine S. Huso
        MATOVICH, KELLER & HUSO, P.C.
        2812 1st Avenue North, Suite 225
        P.O. Box 1098
        Billings, MT 59103-1098
        khuso@mkhattorneys.com
        Attorney for Plaintiff/Counter Defendant


                                              By: /s/ Domenic A. Cossi
                                                 Domenic A. Cossi




Defendant/Counterclaimant Kinkaid’s
Brief in Support of Motion to Compel                                            Page 9
